Dismissed and Memorandum Opinion filed March 8, 2007







Dismissed
and Memorandum Opinion filed March 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00479-CR
____________
 
EX PARTE JAMES CLOUD
 
 

 
On Appeal from the 177th District
Court
Harris County, Texas
Trial Court Cause No. 1066934
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was charged with the offense of violation of a protective order.  The trial
court set pre-trial bond at $5,000.  Appellant was subsequently found to have
violated the conditions of bond.  Bail was revoked and appellant was remanded
into custody.  Appellant then filed a pre-trial application for writ of habeas
corpus seeking either to be discharged from custody or that bond be set at
$5,000.  After a hearing, the trial court denied the application.  




This
Court has learned that appellant pled guilty and was sentenced on August 7,
2006, to 100 days in the Harris County Jail.  Appellant=s plea renders the issue of pretrial
bond moot.  See Ex parte Morgan, 335 S.W.2d 766, 766 (Tex. Crim. App.
1960); Ex parte Bennet, 818 S.W.2d 199, 200 (Tex. App.CHouston [14th Dist.] 1991, no pet.)
(stating that Awhere the premise of a habeas corpus application is destroyed by
subsequent developments, the legal issues raised thereunder are rendered moot.@).  
Accordingly,
we dismiss appellant=s appeal as moot.  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed March
8, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).